Case 3:20-cv-05228-MAS-ZNQ Document 60 Filed 06/09/21 Page 1 of 1 PageID: 556




      Law Office of Albert J. Rescinio, L.L.C.
                 1500 Allaire Avenue – Suite 101
                Ocean Township, New Jersey 07712
                   Telephone: (732) 531-2005
                   Telefax:     (732) 531-8009


                                  June 9, 2021
Via ECMF:
Honorable Michael A. Shipp, U.S.D.J.
United States District Court - District of New Jersey
Court Room 5W
Clarkson Fisher United States Court House
402 East State Street
Trenton, New Jersey 08625
     Attn: Gina Hernandez, Courtroom Deputy

Via ECMF:
Thomas J. Cafferty, Esq.
GIBBONS P.C.
One Gateway Center
Newark, New Jersey 07102

      RE: New Jersey Second Amendment Society et al v. New Jersey Press
          Association, et al.
          Civil Action No. 3:20-cv-0228-MAS-ZNQ

Dear Judge Shipp and Mr. Cafferty:

      I hereby enclose and separately file page 12 to the plaintiffs’ First Amended
Complaint which apparently did not scan and file on February 16, 2021. I was
previously unaware of this.
      Thank you very much.
                                             Respectfully submitted,
                                             s/Albert Rescinio

                                            ALBERT J. RESCINIO, ESQ.
AJR:ms
enclosure
